DANAHY, Judge.
The state appeals from an order of the trial court which granted appellant’s motion to suppress. We reverse. e
Appellant is the brother of James Lewis, who was the driver of the car in the episode fully described in State v. Lewis, 406 So.2d 79 (Fla.2d DCA 1981). Appellant is the man who took the toolbox and threw it into the El Camino pickup truck as described in the opinion in James’ case. The facts in both cases are the same. So is our disposition.
REVERSED and REMANDED for further proceedings.
BOARDMAN, A. C. J., and OTT, J., concur.